This case presents circumstances of interest and delicacy, involving both legal rights and the dearest feeling of the parties. On the one hand is the legal right of the father, and on the other, the feelings of the child, and the feelings and rights, such as these rights may be, of the grandmother. In either event the decision must cause pain and disappointment.
While it is generally true that the father should have control of his child, the law looks to the facts in each case, and looks to the child's peace and happiness, rather than to indulging in fanciful theories about every father loving his child, and regardless of circumstances, entitled to its custody. The interests of society and the established policy of the law makes the welfare of the child paramount to the claims of the parent. Schouler on Domestic Relations, section 248. As laid down in Richards v. Collins, 45 N.J. Eq. 283, where parents have for a length of time voluntarily allowed their children to live in the family of another, and thus form home associations and ties of affections for those having their care and nurture, and when it would mar the happiness of the children to sever such ties, a claim for the custody of them by the father will be denied. This is fairly representative of the holdings of the other American courts. Green v. Campbell, 35 W. Va. 698;Cunningham v. Barnes, 37 W. Va. 746;Merritt v. Swimley, 82 Va. 433; Clark v. Bayer, 32 Ohio St. 299;Bonnett v. Bonnett, 61 Iowa 199;Jones v. Darnall, 103 Ind. 569.
In Green v. Campbell, supra, where a father gave his sixteen months old child on the death of its mother to its grandparents, who kept it until it was about five years old, this Court refused to give the custody to the father. JUDGE HOLT there said: "This little boy, now nearly five years old, is *Page 389 
himself, no doubt, attached to his grandmother — he has known no other mother. * * * Human nature and human experience are parts of the common law; there is no need that this child should speak. * * * What fact appears in the record that would induce us to drag him away to the home of a stranger, of a young married woman, good and amiable, in every way worthy of high esteem, but none the less a stranger, the mistress of a strange home, and likely, in course of nature, soon to have about her those dearer to her than her own self." And later inCunningham v. Barnes, supra, where a child fifteen months of age at the death of the mother was placed in the custody of its grandparents by the father was sought to be recovered by him when the child was seven, this Court, speaking through JUDGE ENGLISH, said: "It is clear that the attachments of this child are with its grandparents, where she has been kindly nurtured and cared for in sickness and in health, and her best interests would be promoted by allowing her to remain in their custody." The Supreme Court of Virginia, in the case of Merritt v.Swimley, supra, refused to restore the custody of an infant of twelve years to her father, where he transferred her custody before she was a month old, to female relatives, who tenderly nursed her in happy contentment until she was twelve years of age. So, we see that the period during which a child has been in the care of another than the parent is always an important element in determining what is best for it.
As to what may be considered the best interests of a child each case must be determined upon its own peculiar facts and circumstances. Possibly the clearest and most comprehensible rule for the guidance of courts in dealing with relations so delicate, was enunciated in the case of Timothy Green, heard and determined in the Circuit Court of United States, and reported in 3 Masons Reports, 485. There, the father sought to take his ten year old son from the custody of the grandmother, where it had been placed by the father some years before on the death of the mother. The court refused to change the custody. The eminent jurist Chief Justice Story of the Supreme Court of the United States said: "When, therefore, the court is asked to lend its aid to put *Page 390 
the infant into the custody of the father, and to withdraw him from other persons, it will look into all the circumstances, and ascertain whether it will be for the real, permanent interests of the infant; and if the infant be of sufficient discretion, it will also consult its personal wishes. * * * It is an entire mistake to suppose the court is at all events bound to deliver over the infant to his father, or that the father has an absolute vested right in the custody." This has been followed in the Virginias. When the child shows sufficient capacity mentally to exercise an intelligent choice, the court will, ordinarily, consult his wishes in the matter. Church on Habeas Corpus, section 443. Children between the ages of seven and fourteen years are often interrogated as to their wishes, and, if of sufficient intelligence, allowed to choose for themselves. Cunningham v. Barnes, supra; McDoweles Case, 8 John. (N. Y.) 328; Hammond's Case, 10 Pick. (Mass.) 274.
In the instant case the parental authority had been solemnly renounced for over seven long years — years most impressionable in the life of the child. Much as a court might desire to do so, I do not think it should attempt to cement the tie broken by the parent, unless it can say that it is to the best interests of the child to do so. The child here has had, and has today, all that a mother's love and care can give. From the time he was three and one-half years of age, the grandmother has been the only person he has really known as his mother, and the only person in the world who loved him, cared for him and treated him as a mother; and his heart and affection has gone out to her and now clings to her above all others and to the exclusion of all others, even to the father and the mother. The affection which a mother may have and does have, springing from the fact that her child is her offspring, is an affection which perhaps no other one can really possess; but so far as it is possible, springing from years of patient care of a little, helpless child of three, from association, and as an outgrowth from those little cares and motherly attentions bestowed upon it, an affection for the child is seen in the grandmother that can be found nowhere else. And it is apparent that so far as a mother's love can be equalled, the grandmother here has that love, and will continue to have it. *Page 391 
Her association with the boy for over seven years, together with the tie of blood, has given to the boy an attachment which the wife of the relator, although a most estimable woman, will be unlikely to ever possess in an equal degree. A great poet has said: "The bearing and training of a child is a woman's wisdom."
The boy Joseph, who is an unusually precocious youth, has expressed a desire to remain with his grandmother. And, as we have shown, the wishes of children of sufficient capacity to form them are given especial consideration, where the parents have for a length of time allowed their children to live in the family of others. Richards v. Collins, supra. Can we against the expressed wishes of this bright boy hold it to be for his best interest to remove him from his present happy environment? Taking for granted that the father here possesses the filial devotion so well portrayed in the concurring note, he voluntarily, whether necessary or otherwise, put his child into the custody of the grandmother, thus recognizing that for at least the time being she was more capable than himself of taking care of it. He allowed it to gain a strong-hold in her heart's affections and conversely the child to form an attachment for the grandmother as deep and everlasting as the love of child for mother. After the affection of both child and grandmother become engaged, and a state of things has arisen which cannot be altered without risking the happiness of the child, the general spirit of modern adjudged cases, both in England and America, is that the father is not in a position to have the interference of a court in his favor. His parental rights must yield to the feelings, interests and rights of other parties acquired by his consent. Clark v. Bayer, supra.
Oftimes parental love is measured by self-abnegation. This is the acid test when circumstances require the application of this spirit for the welfare of his offspring. Ought not a sense of parental duty withhold a parent from pressing his claims to the custody of his child, whenever the true interests of such child forbid it? Whenever, however, such parental obligation fails to influence the conduct of the parent, it is fortunate that the enlightened principles of our law authorizes *Page 392 
our courts to interpose in behalf of the child. What true parent can object that the welfare of the child shall be deemed paramount to the rights of either claimant? This is the profession of each claimant in this case, and neither should condemn the practical operation of the rule.
At the risk of repetition the real question before us is not what are the rights of either claimant, or whether the right of one be superior to that of the other, but what are the rights of the child? This cannot be considered as a question involving the right of property in the child. "The true view is," says the Virginia court in Merritt v. Swimley, supra, "that the rights of the child are first to be considered, and those rights are clearly to be protected in the enjoyment of his personal liberty, according to his own choice, if arrived at the age of discretion, and if not, to have its personal safety and interests guarded and secured by the law, acting through the agency of those who are called on to administer it." In the present case I would give great weight to the wishes and choice of the child, who appeared to me from personal observation at the hearing to be of sufficient age and judgment to exercise this discretion. In so doing, I am not merely acting in accordance with the ruling of the courts of the land, but exercising my sound judgment as a parent and as a man, fairly conversant with human nature through long contact with the public as a teacher, lawyer and judge.
I attach no evidential value to the testimony that has crept into this record challenging the fitness of either contender for the custody of the boy. This crimination and recrimination is merely the natural outgrowth of this character of litigation. It is better for the boy and all concerned that it be forgotten. I am not impressed with the point made on the hearing that the act of the grandmother in rendering an account for the care of the child was a recognition of the fact that there had been in fact no relinquishment to her of the custody of the boy by the father. This claim for compensation on her part was made while she was under the stress of mind occasioned by the sudden demand upon her to yield up the boy, and before she had been advised of her legal rights. It was only a gesture in the dark in her desperation to take some action *Page 393 
in the hope of causing the father to withdraw his demand. The fact that the father contributed to the support of his child, as shown by his checks brought into this proceeding in extenso, does not lend any appreciable support to the view that there was no contract. Admitting that every check listed was given for the boy's support (which is very improbable), the total thereof amounts to a mere pittance, when we consider the period of time Joseph remained in the grandparents' home. It surely would not be contended that such contribution showed that he had not relinquished his custody over the child. Rather does it not strongly tend to establish the contrary? The amount is no more than any father (of the shown financial worth of the relator), who loved his child, would invest the one who was acting as the mother of his offspring, through its tender years, as an honorarium. It is not to be expected that his interest in it would cease, even though he had bestowed its custody upon another. But be that as it may, whether or not there was any such contract is immaterial to the situation here, where in fact the father voluntarily allowed his child to remain in the grandmother's house for years thereby permitting it to effect attachments which would cause it naturally to attorn to that home. It is not that there was such contract, but it is the condition thus created to which the court should look and give effect in the proper exercise of its discretion.
I will not further protract this dissent. There is not in my judgment a case before us that can justify a removal of this boy from the custody in which we find him, one — we repeat — made by the act of the father. There are too many possibilities for good and service to humanity wrapped up in this bright boy, in this favored land of ours, to risk any change of environment at this critical age " 'twixt boy and youth". On the contrary, I cannot bring myself to believe, under the circumstances of this case, but that his interests will be better subserved by leaving his custody to remain in status quo, the father having all reasonable access to his child when he so desires. The ruling and analogies to be found in the cases in my opinion fully vindicate this conclusion. *Page 394